Reasons for Allowance
Claims 1, 3-5, and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the references discloses the open shell, lid, guide member, closed bottom shell,  inlet, and outlet as claimed by applicant where at least part of the outlet is defined by an inner surface of the closed bottom shell and the guide member configured to guide the liquid stream to the mixing zone for mixing the liquid stream with the liquid held in the reservoir to prepare a single serving of mixed beverage to be dispensed from the reservoir via a dispensing needle of the beverage machine when the dispensing needle pierces the open shell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761